Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4, 11, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite in the recital of “(anhydrate or monohydrate)” in line 2 because it is not clear whether the limitation inside the parentheses is part of the claim limitation or not.
	Claim 11 is indefinite in the recital of “PVA” in line 11 because “PVA” is an acronym and should be spelled out. 
	Claims 17, 18 and 19 are indefinite in the recital of “it” in line 1 of each of the claims because it is not clear what the ‘it” refers to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7, 10, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wäschenbach et al. (US Patent No. 6,194,368), hereinafter “Wäschenbach.” 
	Wäschenbach teaches a dishwashing detergent in the form of a multi-layer tablet (see abstract). A preferred dishwasher detergent  consists of two layers, where the first layer comprises a) a perborate as bleach, b) a citrate, a bicarbonate, and a carbonate as builders, c) a nonionic surface-active agent, d) benzotriazole as silver/copper corrosion inhibitor and also, if desired, further auxiliaries and the second layer comprises a) N,N,N',N'-tetraacetyl-ethylenediamine as bleach activator, b) citrate, a bicarbonate, a carbonate, a homopolymeric acrylic acid polymer and citric acid (which has a pKa of 2.92, 4.28, and 5.21 at 25 °C) as builders, c) a phosphonate as sequestering agent, d) a nonionic surface-active agent, e) one or more enzymes and also, if desired, further auxiliaries (underlinings supplied, see col. 6, lines 38-48; see also claim 8). In Example 2, Wäschenbach teaches two-layer tablets, wherein the 1st layer comprises nonionic surface-active agent and the 2nd layer comprises 1.66 wt% polymer, 10.00 wt% citric acid and 1.00 wt% nonionic surface-active agent (see col. 8, lines 9-40).  Please note that the first and second layers are water-free. Even though Wäschenbach does not explicitly disclose the pH of a 1% solution of the second layer, considering the ingredients recited in the second layer above, it would be inherent for the second layer to exhibit a pH within those recited in claims 1 and 5.  “Products of identical composition can not have mutually exclusive In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Wäschenbach anticipates the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wäschenbach as applied to claims 1-5, 10, 16 and 19 above.

Wäschenbach teaches the features as discussed above. In addition, Wäschenbach teaches that the second layer comprises glycerol (see Table 1). Wäschenbach also teaches that the size of the tablets depends on the desired amount of dishwasher detergent which is to be present in the tablet, for example, the tablet can weigh 15-25 g (see col. 7, lines 1-4). In Example 2, two-layer tablets were produced as discussed above, as well as a comparative example which was a pulverulent composition (see col. 8, lines 17-40). Wäschenbach, however, fails to disclose the incorporation of glycerol into the second layer, say in Example 2; the weight ratio of the first layer to the second layer as recited in claim 17; and the second layer being in powder or pulverulent form as recited in claim 20.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated glycerol into the second layer, say in Example 2, because this is one of the suitable ingredients which can be added to the second layer as disclosed in Table 1. 
	Considering that Wäschenbach teaches that the size of the tablets, which comprise a first layer and a second layer, depends on the desired amount of dishwasher detergent which is to be present in the tablet, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect that the weight of the first layer and the second layer can vary in a wide range, hence, would overlap those recited. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the second layer in powder or pulverulent form because even though this is not a preferred form as disclosed in col. 8, lines 17-40, a prior W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1 983), cert. Denied, 469 U.S. 851 (1984). In addition, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use, see In re Gurley, 27 F.3d 551,554,31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see Merck & Co. v, Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2141.02, MPEP 2145X.D.l and MPEP 2123.

Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wäschenbach as applied to claims 1-5, 10, 16 and 19 above, and further in view of Scheibel et al. (US 20170253839), hereinafter “Scheibel”.
	Wäschenbach teaches the features as discussed above. In addition, Wäschenbach teaches 0.50 wt% glycerol (see Table 1). Wäschenbach, however fails to disclose an alkanediol or alkanetriol like trimethylolpropane or trimethylolethane. 
Scheibel, an analogous art teaches the equivalency of glycerol with trimethylolpropane or trimethylolethane (see paragraph [0003], page 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 0.50 wt% glycerol in the second phase with trimethylolpropane or trimethylolethane because the substitution of art recognized equivalents as shown by Scheibel is within the level of ordinary skill in the art. In addition, the .

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wäschenbach as applied to claims 1-5, 10, 16 and 19 above, and further in view of Painter et al. (US Patent No. 6,486,117), hereinafter “Painter”.
	Wäschenbach teaches the features as discussed above. In addition, Wäschenbach teaches that an example of the polymer in the second layer includes polyvinylpyrrolidone  (see col. 6, lines 21-23). Wäschenbach, however, fails to disclose the polymer being polyvinyl alcohol as recited in claim 11; and the configuration of the first phase, that is, having a depression wherein the second phase is to be introduced as recited in claim 18.  
	It is known from Painter, an analogous art, that a multi-layered detergent tablet has a compressed solid body having at least one mold or depression wherein a second portion of the detergent is introduced (see abstract; page 1, lines 10-13) to provide superior delivery mechanism and to separate potentially reactive ingredients (see col. 2, lines 2-4). Painter also teaches the equivalency of polyvinylpyrrolidone with polyvinyl alcohol as polymers used in the second layer (see col. 9, line 46). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyvinylpyrrolidone polymer in the second phase with polyvinyl alcohol because the substitution of art recognized equivalents as shown by Painter is within the level of ordinary skill in the art. In addition, the substitution of 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the detergent or cleaning agent tablets of Kurth wherein the first phase of the tablet have a depression and onto which is introduced the second phase because such configuration would provide superior delivery mechanism and separate potentially reactive ingredients as taught by Painter. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Kurth et al. (US 20190085265), hereinafter “Kurth.”
The applied reference has two common inventors (i.e., O. Kurth  and I. Vockenroth) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Kurth teaches a detergent or cleaning agent, in particular a cleaning agent for hard surfaces, particularly of dishes (see paragraph [0179], page 15), having at least two phases which are different from each other, and the detergent or cleaning agent includes at least one first phase and at least one second phase that is different, with the at least one first phase being solid and the at least one second phase having at least one polymer and at least one polyvalent alcohol (see abstract). It was found that an especially high level of storage stability is achieved if the second phase is substantially water-free (see paragraph [0026], page 2).  Preferably, the at least one second phase comprises PVA (polyvinyl alcohol) and or gelatins as polymers (see paragraph [0028], page 2), and the at least one polyvalent alcohol comprises at 3 to C10  alkanetriol, of which 2-methyl-2-(hydroxymethyl)-1,3-propanediol is envisaged,  and/or at least one C3 to C10  alkanediol (see paragraph [0053], page 5). Preferably the alkanetriol is 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (also called 1,1,1-trimethylolpropane) (see paragraph [0057], page 5). The quantity of polyvalent alcohol or polyvalent alcohols used in second phases is from 5 wt % to 75 wt %, particularly from 10 wt % to 70 wt %, with respect to the total weight of the second phase (see paragraph [0056], page 5). The at least one first phase and the at least one second phase each contain at least one surfactant (see paragraph [0070], page 6).  The detergent or cleaning agents also contain one or more salts of citric acid, i.e., citrates as one of the essential builders in a proportion of 2 to 40 wt% each with respect to the total weight of the agent (see paragraph [0125], page 10). Besides their building effect, the free acids also typically have the quality of an acidifying component, particularly citric acid (see paragraph [0124], page 10), wherein the citric acid has a pKa of 2.92, 4.28, and 5.21 at 25 °C.   The weight ratio of the at least one first phase to the at least one second phase being 20:1 to 8:1 (see claim 9). A pool shape of the solid first phase, that is, a shape with a depression into which the second phase is introduced is especially preferred (see paragraph [0176], page 15, see also Fig. 4).  In a preferred embodiment, the at least one first phase (1) of the detergent or cleaning agent, particularly of the dishwashing detergent, is a powdered detergent or cleaning agent that is present in the form of a compacted tablet (see paragraph [0175], page 14). In one example, the first phase in the form of a compacted tablet with a recess on one side comprises nonionic surfactant and a second phase poured into the recess comprises 31 wt% 1,3-propanediol, 8 wt% trisodium citrate.2H2O, 31 wt% glycerin, 15 wt% gelatin, 15 wt% nonionic surfactant (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the trisodium citrate in the second phase from the above example with citric acid because the substitution of art recognized equivalents as shown by Kurth in paragraphs [0124]-[0125] is within the level of ordinary skill in the art, plus the added acidifying effect as disclosed in paragraph [0124]. In addition, the substitution of one builder for another is likely to be obvious when it does no more than yield predictable results. It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the pH of the 1% solution of the second phase to be within those recited because similar ingredients with overlapping proportions have been utilized. 
With respect to the amount of the 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, considering that Kurth teaches the quantity of the polyvalent alcohol used in second phases which is from 5 wt % to 75 wt % as disclosed in paragraph [0056], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Amina Khan can be reached on 571-272-5573.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761